Filed:   June 3, 1997


                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT



                             No. 96-7897
                            (CR-94-39-H)



United States of America,

                                                Plaintiff - Appellee,

          versus

Barry McCormick,

                                              Defendant - Appellant.




                             O R D E R


     The Court amends its opinion filed March 13, 1997, as follows:

     On the cover sheet, section 3, line 3 -- the district court
case number is corrected to read "CR-94- 39-H."
                                      For the Court - By Direction



                                           /s/ Patricia S. Connor

                                                     Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7897



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

BARRY MCCORMICK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-94-39-H)


Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Barry McCormick, Appellant Pro Se. William Arthur Webb, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to criminal actions have ten days within

which to file in the district court notices of appeal from judg-

ments or orders. Fed. R. App. P. 4(b). The only exception to the
appeal period is when the district court extends the time to appeal

upon a showing of excusable neglect.

     The district court entered its order on November 20, 1996;
Appellant's notice of appeal was filed on December 9, 1996. Appel-

lant's failure to note a timely appeal or obtain an extension of

the appeal period leaves this court without jurisdiction to con-

sider the merits of Appellant's appeal. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                3